DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-8, filed 6/14/2022, with respect to amended claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1, 3-11 and 13-21 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed methods for determining a starting state of a fuel-cell system is novel over the closest prior art – Suzuki (US 2007/0122668 A1).
Suzuki teaches a method for determining a starting state of a fuel-cell system, as claimed, except for the following limitations: (i) wherein a low threshold value is assigned to an H2/H2 staring state, in which hydrogen is present in both the anode chamber and the cathode chamber, and a high threshold value is assigned to an air/air starting state, in which air is present in both the anode chamber and the cathode chamber (claim 1); and wherein a flat gradient is assigned to an H2/H2 starting state, in which hydrogen is present in both the anode chamber and the cathode chamber, and a steep gradient is assigned to an air/air starting state, in which air is present in both the anode chamber and the cathode chamber; and (iii) wherein a measurement of a hydrogen concentration is carried out in the cathode exhaust gas, and a temporal profile is evaluated with respect to a concentration gradient of the hydrogen concentration in the cathode exhaust gas (claim 18).
Pertaining (i)-(iii), the instant application teaches that assigning low/high threshold values or flat/steep gradients for resulting voltages allows reliable determination of the fuel-cell system starting state (i.e., to reliably determine concentrations of hydrogen and/or oxygen present in the anode and cathode chambers) [PgPublication of instant application – pars. 0023-26].  Suzuki fails to assign a threshold value for a resulting voltage that correlates with any amounts of hydrogen or air present in the anode and cathode chambers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724